

111 HRES 461 IH: Commemorating the 40th anniversary of the HIV/AIDS epidemic.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 461IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Ms. Lee of California (for herself, Miss González-Colón, Ms. Norton, Ms. Wilson of Florida, Mr. Rush, Mr. Vargas, Ms. Schakowsky, Mr. Cleaver, Mr. Johnson of Georgia, Ms. Williams of Georgia, Mr. Deutch, Ms. Titus, Mr. Cohen, Ms. Barragán, Mr. Carson, Mr. Pocan, Mr. Blumenauer, Ms. Velázquez, Mr. Bera, Mr. Grijalva, Ms. Strickland, Mr. Auchincloss, Mr. Connolly, Mr. Tonko, Mr. Lowenthal, Ms. Bass, Mr. Larson of Connecticut, Mrs. Watson Coleman, Mr. Cicilline, and Mr. Schiff) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommemorating the 40th anniversary of the HIV/AIDS epidemic.Whereas June 5, 2021, marks the 40th anniversary since the Centers for Disease Control and Prevention’s (CDC) Morbidity and Mortality Weekly Report described the first five cases of what later became known as acquired immunodeficiency syndrome (AIDS);Whereas this day is observed to honor those we have lost, recognize the progress made over 40 years, and recommit to the ongoing bipartisan efforts to further the goals of ending the human immunodeficiency virus (HIV) epidemic in the United States and globally;Whereas in the United States, more than 770,000 people with AIDS have died since the beginning of the HIV epidemic, including nearly 16,000 deaths among people diagnosed with HIV in 2018;Whereas according to the CDC, Black Americans, Latinos, Asians, American Indians, Alaska Natives, and Native Hawaiians and other Pacific Islanders are disproportionately affected by HIV in the United States;Whereas the CDC has found that men who have sex with men, particularly young Black and Latino men, are the population most affected by HIV in the United States;Whereas southern areas of the United States bear the greatest burden of HIV, accounting for 51 percent of new infections in 2018;Whereas the CDC estimates that 44 percent of Black transgender women are living with HIV in the United States, and transgender women are 49 times more likely to be diagnosed with HIV compared to the global general adult population;Whereas groundbreaking science, policies, and work have drastically extended the life expectancy and wellbeing of those who are able to access and maintain HIV treatment, where one in two people living with HIV in the United States is over the age of 50;Whereas, as of the end of 2019, globally an estimated 38,000,000 people were living with HIV or AIDS, including 1,800,000 children;Whereas 1,700,000 people are newly infected with HIV every year, including 40,000 in the United States;Whereas considerable progress has been made in the fight against HIV/AIDS, including a 23-percent reduction in new HIV transmissions, over a 40-percent reduction in new HIV transmissions among children, and over a 30-percent reduction in the number of AIDS-related deaths between 2010 and 2019;Whereas approximately 25,400,000 people had access to antiretroviral therapy in 2019, compared to only 7,800,000 people who had access to such therapy in 2010;Whereas it is estimated that, without treatment, half of all infants living with HIV will die before their second birthday;Whereas despite significant gains, every week 6,000 adolescent girls and young women are infected with HIV worldwide;Whereas it is estimated that 1,700,000 people who inject drugs (PWID) are also living with HIV;Whereas injection drug use makes up 10 percent of HIV infections globally and 30 percent of those outside of Africa, and regional HIV prevalence rates are high in PWID in all parts of the world;Whereas adult and adolescent PWID accounted for 10 percent (or 3,864) new HIV diagnoses in the United States each year with growing numbers as the opioid crisis continues;Whereas the bipartisan leadership of the United States over the last four decades has built innovative programs that have changed the course of the epidemic within the United States and abroad, creating a compassionate, evidence-based approach responsible for saving millions of lives;Whereas in order to address the HIV epidemic in the United States, on August 18, 1990, Congress enacted the Ryan White Comprehensive AIDS Resources Emergency Act of 1990 (Public Law 101–381; commonly referred to as the Ryan White CARE Act) to provide primary medical care and essential support services for people living with HIV who are uninsured or underinsured, which now provides services and support for over half of all people diagnosed with HIV in the United States;Whereas to further focus attention on the HIV/AIDS epidemic among minority communities in the United States, in 1998, the Minority AIDS Initiative was established to provide funds to State and local institutions and organizations to best serve the health care costs and support the needs of racial and ethnic minorities living with HIV;Whereas the Housing Opportunities for Persons with AIDS Program provides housing assistance and related services to low-income people living with HIV;Whereas the Ending the HIV Epidemic in the U.S. initiative was established in 2019 to leverage scientific progress in HIV prevention, diagnosis, treatment, and outbreak response to end the HIV epidemic in the United States by 2030;Whereas the United Nations Sustainable Development Goals established a global target to end AIDS as a public health threat by 2030;Whereas in order to further address the global HIV/AIDS epidemic, in 2003, Congress and the White House created the President’s Emergency Plan for AIDS Relief (PEPFAR);Whereas the PEPFAR program remains the largest commitment in history by any country to combat a single disease;Whereas, as of 2020, PEPFAR has supported treatment for approximately 17,200,000 people, including by providing antiretroviral drugs to 2,800,000 pregnant women living with HIV to prevent the transmission of HIV from mother to child during birth;Whereas, in fiscal year 2020, PEPFAR directly supported HIV testing and counseling for 50,000,000 people;Whereas the Global Fund to Fight AIDS, Tuberculosis and Malaria, launched in 2002, has helped provide antiretroviral therapy to approximately 20,100,000 people living with HIV/AIDS and to 718,000 pregnant women to prevent the transmission of HIV/AIDS to their children, saving an estimated 38,000,000 lives as of 2019;Whereas the United States is the largest donor to the Global Fund to Fight AIDS, Tuberculosis and Malaria, and every $1 contributed by the United States leverages an additional $2 from other donors, as required by law;Whereas the National Institutes of Health (NIH) is leading the effort, in conjunction with PEPFAR, the United States Agency for International Development, and others around the world, developing a scientifically sound HIV treatment and prevention toolkit that includes new treatments, vaccines, microbicides, and preexposure prophylaxis for communities impacted by HIV and people living with HIV in the United States and globally;Whereas NIH-funded research has been crucial in the development of combination antiretroviral therapy (ART), that has enabled people diagnosed with HIV to have undetectable viral load and longer lifespans, and prevents sexual transmission to partners, establishing a concept known as Undetectable equals Untransmittable or U=U;Whereas NIH-sponsored clinical trials demonstrated that ART medication taken by an HIV negative person effectively prevents acquisition of HIV, leading to the approval of ART for preexposure prophylaxis (PrEP), a once-a-day medication which effectively prevents HIV;Whereas United States public sector investment in HIV and HIV-related research and development rose by five percent in 2019, increasing from $829,000,000 in 2018 to $871,000,000;Whereas United States Government investments in HIV research fuel biomedical advances and breakthroughs that will have profound medical and financial benefits far beyond the HIV epidemic, including advancements and breakthroughs with respect to the COVID–19 pandemic;Whereas vaccine approaches originally developed for HIV vaccine design are at the forefront of COVID–19 vaccine development; andWhereas strong research and development investment is essential for innovative and successful biotechnology, medical devices, and pharmaceutical industry development: Now, therefore, be itThat the House of Representatives—(1)reiterates the continued bipartisan leadership and commitment by the United States in domestic, bilateral, multilateral, and private sector efforts to fight and end human immunodeficiency virus/acquired immunodefiency syndrome (HIV/AIDS);(2)commends the efforts and achievements in combating HIV/AIDS through the Ryan White HIV/AIDS Treatment Extension Act of 2009 (Public Law 111–87), the Minority HIV/AIDS Initiative, the Centers for Disease Control and Prevention, the National Institutes of Health, the Substance Abuse and Mental Health Services Administration, the Office of Minority Health, the Office of the Secretary of Health and Human Services, and the Department of Housing and Urban Development’s Office of HIV/AIDS Housing;(3)commends the efforts and achievements in combating HIV/AIDS made by the President’s Emergency Plan for AIDS Relief, the Global Fund to Fight AIDS, Tuberculosis and Malaria, and the Joint United Nations Programme on HIV/AIDS;(4)supports strong, sustained investment for prevention, care, and treatment services, and research programs for communities impacted by HIV and people diagnosed with HIV in the United States and globally;(5)urges, in order to ensure that an AIDS-free generation is achievable, rapid action by all countries toward further expansion and a scale-up of antiretroviral treatment programs, including efforts to reduce disparities and improve access for children to lifesaving medications;(6)encourages scaling up of comprehensive prevention services, including biomedical and structural interventions, to ensure equitable and inclusive access to programs and appropriate resources for all people at risk of contracting HIV, especially in communities disproportionately impacted by new HIV infections in the United States;(7)calls for greater focus on the HIV-related vulnerabilities of women and girls, including women and girls at risk for or who have survived violence or faced discrimination as a result of the disease; and(8)encourages input from civil society in the development and implementation of domestic and global HIV policies and programs that guide the response.